

115 HR 7304 IH: To authorize the Secretary of the Treasury to issue Border Wall Bonds, and for other purposes.
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7304IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mr. Harris (for himself, Mr. Gaetz, and Mr. Griffith) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo authorize the Secretary of the Treasury to issue Border Wall Bonds, and for other purposes.
	
		1.Border Wall Bonds; Border Wall Trust Fund
 (a)Authority To issue Border Wall BondsSection 3102 of title 31, United States Code, is amended by adding at the end the following new subsection:
				
 (f)Border Wall BondsThe Secretary is authorized to issue bonds under this section, to be known as Border Wall Bonds. The bonds authorized by this subsection shall be in such form and denominations, and shall be subject to such terms and conditions of issue, conversion, redemption, maturation, payment, and rate of interest as the Secretary may prescribe, except that no interest shall be payable with respect to such a bond before the date that is ten years after the date of the enactment of this subsection..
			(b)Border Wall Trust Fund
 (1)Establishment of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Border Wall Trust Fund, consisting of such amounts as may be appropriated, credited, or transferred to such Trust Fund as provided in this section or other provision of law.
 (2)Transfers to trust fundThere are hereby appropriated to the Border Wall Trust Fund amounts equivalent to all revenues derived from the sale and issuance of Border Wall Bonds issued under section 3102 of title 31, United States Code.
 (3)Expenditures from trust fundAmounts in the Border Wall Trust Fund shall be available only for purposes of making expenditures to build a physical barrier along the southern border of the United States.
				